PER CURIAM.
We affirm the portion of the trial court’s order that summarily denied Felix Smith’s successive Rule 3.850 motion for post-conviction relief. Within its order the trial court prohibited Smith from filing any future pro se pleadings in the case, and cautioned him that such pleadings could expose him to the loss of gain time.
The portion of the order prohibiting any future filings by Smith is stricken as over-broad. We note that the trial court may limit the order to prohibit Smith from any future filings consistent with the supreme court’s recent decision in State v. Spencer, 24 Fla. L. Weekly S433, - So.2d -, 1999 WL 742294 (Fla. Sept. 23, 1999).
GUNTHER, KLEIN and SHAHOOD, JJ., concur.